EHRLICH, C. J.
The order appealed from having been made by
trial judge, we think we must, in view of the facts, accept his certification as conclusive thereon. To do otherwise would be to substitute our opinion for his knowledge. There was a dispute as to what occurred, and the trial judge determined it. Green v. Shute (City Ct. N. Y.) 7 N. Y. Supp. 69; Dearing v. Pearson (City Ct. N. Y.) 26 N. Y. Supp. 74, affirmed (Com. Pl. N. Y.) 28 N. Y. Supp. 715. For these reasons the order appealed from must be affirmed, with costs.